Opinion by
Mr. Justice Potter,
The decedent, E. O. Thompson, rented certain premises from A. H. Mershon, for two years, from September 1,1896, at $10,000 per aunum with the right to extend the lease for three years from September 1, 1898, at $11,500 per annum. In case the option to renew was exercised, written notice was to be given nine months previous to the expiration of the term. If the lease was not renewed, Thompson was to pay Mershon $1,500 additional, upon September 1, 1898. The decedent transferred his business to his twó sons on March 15, 1897. He gave no notice of an intention to terminate the lease, nor did he pay the $1,500 which he was to pay in case the option to renew was not exercised. In April, 1897, he asked to have his sons accepted as tenants in his stead, but the appellee refused. Again in November, 1899, he asked for a writteu release of himself as tenant of the prem*558ises, and the acceptance of his sons in his stead. The appellee replied, stating that there had been no acceptance of the sons, as tenants in his place. The matter then apparently rested until March, 1900, when the decedent employed an attorney to secure his release, if possible; but he was not successful.
The learned auditing judge of the orphans’ court reviewed the evidence as a whole, and found as a fact that decedent was never released as a tenant, and he therefore allowed the claim for the balance of unpaid rent, against the estate.
We agree with the conclusion of the court below, thus reached. It is apparent that the decedent could not relieve himself of liability under the lease by merely assigning it to his sons. They must be accepted by the lessor as tenants in place of the lessee in order to discharge him, and the evidence falls short of showing any such acceptance. The persistent attempts of the decedent to obtain his release are in themselves strong indications of his recognition of his continued liability.
The decree is affirmed, and the appeal is dismissed at the cost of appellant.